Citation Nr: 0914092	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-17 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a 
hysterectomy, to include as secondary to service-connected 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from January 1988 to May 
1988 and from December 1988 to September 1995.

This appeal comes before the Board of Veterans Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the issue on appeal.

The appeal regarding entitlement to service connection for 
residuals of a hysterectomy was remanded for further 
development by the Board in a February 2007 decision, which 
also disposed of another issue on appeal.  Such development 
has been completed and this matter is returned to the Board 
for further consideration.


FINDING OF FACT

There is no competent medical evidence showing that the 
disability resulting in a hysterectomy is related to service 
or to the Veteran's service-connected asthma.


CONCLUSION OF LAW

Residuals of a hysterectomy are not proximately due to, the 
result of, or chronically aggravated by any service-connected 
disability, nor were residuals of a hysterectomy incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA due process.  Pelegrini, 18 Vet. App. at 120.

In the present case, the Veteran's claim was received in July 
2002.  After the November 2002 rating, a duty to assist 
letter addressing the claim was issued in December 2003.  
This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims, and of her and VA's 
respective duties.  The duty to assist letter, specifically 
notified the Veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
She was advised that it was her responsibility to either send 
medical treatment records from her private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for her.  The 
Veteran was also asked to advise VA if there were any other 
information or evidence she considered relevant to this claim 
so that VA could help by getting that evidence.  Additional 
notice was sent in March 2007.

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in October 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in September 2007, provided current assessments of 
the Veteran's condition based not only on examination of the 
Veteran, but also on review of the records.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided such notice in a letter dated in March 2007.  
Thereafter, the RO readjudicated the issue on appeal and 
issued a supplemental statement of the case in October 2008.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).

II.  Service Connection

The Veteran contends that she should be granted service 
connection for residuals of a hysterectomy, to include as 
secondary to asthma treatment.  Specifically she alleges that 
the condition involving abnormal uterine bleeding was caused 
or aggravated by the steroid medications used to treat her 
service-connected chronic asthma.  

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, a disability also can be service connected if it 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b).  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006) and Allen 
v. Brown, 7 Vet. App. 439 (1995).  A claim for secondary 
service connection requires competent medical evidence 
linking the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).  See also Wallin v. West, 11 Vet. App. 509, 512 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate the secondary disorder with the 
service-connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin, 11 Vet. App. at 512.

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in- 
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2008).

The Veteran's July 1987 enlistment examination revealed 
normal pelvic examination and her accompanying report of 
medical history revealed no treatment for a female disorder 
or for change in menstrual patterns.  She was noted to be 
treated for asthma throughout service, with various steroid 
medications.  Service treatment records reflect that she was 
seen in February 1991 for complaints of history of a cyst on 
her ovary with left sided pain for 3 days and a history of 
having been started on unknown hormone manipulation.  In May 
1991 she was noted to have recently started a new medication 
for asthma and she was to be monitored for her menses cycle.  
Elsewhere the records from May 1991 showed she was on 
Proventil for asthma.  A June 1991 record again noted a 
history of ovarian cyst that had resolved per the last 
doctor's visit but she now had complaints of vaginal pain and 
clear vaginal discharge with odor for 2 days.  Tests for GC 
and Chlamydia done in May 1991 had been negative.  She needed 
evaluation to follow-up her cyst, left sided pain and 
discharge if it did not resolve in 2-3 days, and she may seek 
vaginitis evaluation.  There were no subsequent records 
regarding a cyst.  She was confirmed to be pregnant in 
December 1991, which resulted in a live birth delivery in 
August 1992, with the only complication noted to be a 3rd 
degree laceration, with mid line episiotomy of this 
laceration with repair.  In February 1994 she underwent tubal 
ligation.  Thereafter the service treatment records are 
negative for any significant gynecological findings.  

Post-service VA treatment records revealed that in a March 
1996 routine gynecological examination, she denied any 
bleeding or spotting between periods or abnormal vaginal 
discharge.  She did have a cervical lesion noted on 
examination which was the only significant finding.  In June 
1997 cervical cytology findings showed low grade squamous 
intra-epithelial lesion and mild dysplasia, as well as excess 
cytolysis.  A September 1997 surgical pathology report was 
significant for low grade squamous intraepithelial lesions 
(HPV changes) and high grade squamous intraepithelial lesion 
(moderate dysplasia) in various lesions of the endocervix.  
Pap smears done in September 1997 and October 1997 were 
normal.  The final diagnosis in October 1997 was that 
endocervical components were within normal limits.  In 
November 1997 she underwent a loop electrosurgical excision 
procedure (LEEP), which on biopsy showed mild chronic 
cervicitis.  No cervical intraepithelial neoplasm (CIN), 
atypical or HPV effects were seen.  

Pap smears from February 1998 and June 1998 were normal and a 
pelvic ultrasound from April 1998 was negative.  She was 
treated in January and February 1999 for a yeast infection 
diagnosed as candiasis.  A pap smear in April 1999 revealed 
benign reactive changes with no dysplastic cells identified.  
The same month she underwent another LEEP surgery, with no 
dysplasia or malignancy found and unremarkable endocervical 
glands.  The biopsy revealed mild chronic cervicitis.  The 
final diagnosis was benign reactive changes, no dysplastic 
cells on pathology.  An October 1999 pap showed evidence of 
squamous intraepithelial lesion (LSIL).  Records from 
December 1999 continued to show findings suggestive of LSIL, 
with a pap smear from that month diagnosing inflammation, 
epithelial cell abnormality, atypical squamous cells of 
undetermined significance, inflammatory background.  However 
another December 1999 report expressed doubt that the 
findings from this pap smear warranted a diagnosis of LSIL.  
Cervical biopsies done the same month showed areas of 
probable low grade and high grade dysplasia in various areas 
of the cervix.  A cytology done in April 2000 showed 
inflammatory associated cellular changes.  

Records from 2001 reflect the onset of problems with abnormal 
bleeding.  A pap done in March 2001 showed benign cellular 
changes with no dysplastic or malignant cells identified.  
Reactive cellular changes associated with inflammation were 
present.  In September 2001 she had a shot of Depo for 
menorrhagia.  In October 2001 the Veteran reported bleeding 
over the last 2 weeks and had a Depo Provera injection about 
a week ago.  In December 2001, she still had bleeding 4-5 
days which stopped and restarted.  The examination revealed 
no discrete masses, no adnexal masses felt and no cervical 
polyps noted.  The assessment was irregular menses.  D & C 
versus hysterectomy was indicated if no improvement 
(patient's choice).  

In a January 2002 gynecology note, an ultrasound showed 
fibroids and she was assessed with abnormal uterine bleeding 
and uterine fibroid.  She was to consider a total vaginal 
hysterectomy (TVH) if she continued bleeding.  The ultrasound 
report of the same month also noted ovarian cysts in both 
ovaries as well as the uterine fibroid.  She continued to 
have abnormal bleeding noted in February 2002 and uterine 
fibroids and still wanted surgery.  She underwent the TVH 
surgery in June 2002 with the preoperative and postoperative 
diagnosis continuing to be menorrhagia and irregular menses.  
Records subsequent to her June 2002 surgery reflect her 
recovery post surgery and treatment through 2008 for other 
medical problems besides gynecological complaints.

The records also show that the Veteran had continuous 
treatment for asthma, from the 1990's through the time of her 
hysterectomy in 2002, as well as thereafter, up through 2008.  
In March 1996 she was noted to use Proventil and Azmacort for 
asthma.  She was deemed as having steroid dependent asthma 
noted in private records from 1999 to 2000.  A March 1999 
medication list revealed her to be taking Serovent, Flovent, 
Atrovent, Albuterol, Singular, Unipall, Cromden and Claritin.  
In a December 2001 asthma follow-up she was noted to be off 
Prednisone for the first time in years and was doing okay.  
She continued having problems with excessive vaginal bleeding 
which was being treated conservatively with Depo shots.  The 
assessment was dysmenorrhea and asthma.  She was not taking 
steroids at that time due to a history of osteopenia and an 
inability to tolerate Alendronate. 

The Veteran underwent a VA gynecological examination in 
September 2007 which included claims file review that the 
examiner confirmed having done.  She was noted to have had a 
past obstetrical history significant for 2 spontaneous 
vaginal deliveries and her menarche was at age 11.  Her last 
period was in 2002 when she underwent transvaginal 
hysterectomy.  She had a prior history of abnormal pap smears 
and LEEP procedure.  Thorough review of the claims file 
indicated that she underwent a hysterectomy for heavy 
irregular periods.  She had been treated for this condition 
with multiple medical regimens without success.  In addition 
she complained that during her periods her asthma was 
exacerbated.  The relationship of the asthma to this claim 
would be further reviewed by pulmonology.  

The September 2007 VA pulmonology examination noted that the 
Veteran's consult and chart were reviewed.  The examiner 
spoke with the Veteran who related a need for high dose 
Prednisone in the service to control asthma.  She continued 
to be followed by Allergy and was on multiple medications for 
asthma control.  During the time in active duty she also 
experienced abnormal uterine bleeding and eventually 
underwent a hysterectomy and was told her bleeding was most 
likely due to a small fibroid.  She questioned the 
possibility that the high dose Prednisone may have worsened 
her abnormal uterine bleeding and ultimately contributed to 
the requiring of a hysterectomy for bleed control.  This 
examiner consulted with two attending physicians at 
gynecology, neither of whom thought that Prednisone could 
have caused or worsened her uterine bleeding.  In addition, 
review of the literature demonstrated the infrequent but 
occasional use of corticosteroid therapy to control uterine 
bleeding by interfering with arachodonic acid metabolism.  
Despite rather extensive literature research, this examiner 
could find no reference either theoretically or clinically, 
to substantiate worsening uterine bleeding with the use of 
corticosteroids.  In summary, the examiner saw no evidence 
clinically or otherwise to indicate that the corticosteroid 
therapy for poorly controlled asthma would have worsened or 
had a negative impact on this individual's uterine bleeding.  
An addendum dated in October 2008 clarified that the examiner 
reviewed the claims file but had referred to it as "chart."  

The Veteran underwent laparoscopic surgery in November 2008 
for complaints of pelvic pain and dyspareuria.  The 
postoperative diagnosis was severe pelvic adhesions to the 
vaginal cuff and right pelvic sidewall and right adnexia.  

Based on a review of the above evidence, the Board finds that 
the preponderance of the evidence is against service 
connection for residuals of hysterectomy to include as 
secondary to asthma.  The evidence fails to show that her 
abnormal uterine bleeding which resulted in her hysterectomy 
was caused or aggravated by her asthma condition, including 
the medications used to treat asthma.  To the contrary, the 
above cited report of the VA examination from September 2007 
gives an opinion that there was no evidence clinically or 
otherwise to indicate that the corticosteroid therapy for 
poorly controlled asthma would have worsened or had a 
negative impact on this Veteran's uterine bleeding.  Such 
opinion was given by the VA pulmonary examiner in 
consultation with 2 doctors from the gynecology clinic, and 
also included claims file review and clinical examination.  
There is no evidence to directly contradict this opinion.  

Likewise, although there was some evidence of treatment for 
gynecological complaints in the service with an ovarian cyst 
between February 1991 and May 1991, which by June 1991 was 
deemed resolved, the evidence fails to show that the 
menstrual abnormalities leading to her hysterectomy was 
manifest in service or resulted from this ovarian cyst 
treated in service, so service connection on a direct basis 
is not warranted.  None of the VA or private medical records 
clearly address the etiology of this uterine condition which 
is shown to have developed years after service.  Again as the 
evidence fails to show a positive relationship between the 
abnormal uterine bleeding and the steroids used to treat 
asthma, there is no basis to grant service connection as 
secondary to asthma.

As the preponderance of the evidence is against service 
connection for residuals of a hysterectomy, to include as 
secondary to service-connected asthma, reasonable doubt does 
not apply in this case. 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for residuals of a hysterectomy, to 
include as secondary to service-connected asthma, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


